Citation Nr: 1738970	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar stenosis status, post bilateral laminotomies and partial discectomy, and degenerative disc disease rated as 40 percent disabling prior to May 28, 2010, and 20 percent disabling from May 28, 2010, to include the propriety of the reduction of the disability rating.

2.  Entitlement to a rating in excess of 10 percent and to an earlier effective date to a separate compensable rating for radiculopathy of the right sciatic nerve.

3.  Entitlement to a rating in excess of 20 percent prior to May 28, 2010, and a rating in excess 30 percent thereafter, for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1992, with service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO granted service connection for a back disability and assigned an initial 10 percent rating, effective July 1, 1992, under the criteria then in effect for rating intervertebral disc syndrome under former Diagnostic Code (DC) 5293.

2.  A November 2001 rating decision increased the back disability rating to 40 percent.  This decision was based on severe limitation of motion using criteria then in effect for rating limitation of motion of the lumbar spine under DC 5292; the rating decision was executed under DC 5293.

3.  Effective September 23, 2002 and September 26, 2003, VA revised the criteria for evaluating disorders of the spine, including intervertebral disc syndrome and limitation of motion of the lumbar spine.

4.  The July 2010 rating decision reduced the rating of the Veteran's service-connected lumbar stenosis from 40 percent disabling to 20 percent disabling, effective May 28, 2010, under the current criteria for rating back disabilities.

5.  The reduction made in the May 2010 rating decision applied new criteria not previously used.

6.  The competent evidence of record fails to reflect that the Veteran's service-connected lumbar stenosis, status post bilateral laminotomies and partial discectomy, and degenerative disc disease manifests in unfavorable ankylosis of the entire thoracolumbar spine or doctor-prescribed incapacitating episodes having a total duration of at least 6 weeks during any 12 month period.

7.  The Veteran's radiculopathy of the right sciatic nerve has been manifested by no more than mild sciatic neuritis, and no other neurological abnormalities are present.

8.  Records indicate symptoms of the Veteran's radiculopathy of the right sciatic nerve manifest to a compensable degree as early as November 30, 2007.

9.  The Veteran has demonstrated mild radiculopathy of the sciatic nerve in his left lower extremity.

10.  Prior to May 28, 2010, the Veteran's dominant right shoulder disability was manifested by a maximum limitation of motion of the right arm to 155 degrees flexion and 155 degrees abduction; thereafter it was manifested by a maximum limitation of motion to 90 degrees flexion and 45 degrees abduction, with some functional limitations due to pain and weakness.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision reducing the Veteran's rating for his service-connected back disability from 40 percent disabling to 20 percent disabling, without compliance with the requirements set forth in 38 U.S.C.A. § 1155 (West 2015), is void ab initio.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.951(a) (2016).

2.  The criteria for an evaluation in excess of 40 percent for the entire period on appeal for the Veteran's lumbar stenosis, status post bilateral laminotomies and partial discectomy, and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5235-43 (2016).

3.  The criteria for entitlement to a rating in excess of 10 percent for radiculopathy of the right sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2016).

4. The criteria for an earlier effective date of November 30, 2007, but no earlier, for the grant of a separate 10 percent rating for radiculopathy of the right sciatic nerve have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2016).

5.  The criteria for entitlement to a separate 10 percent rating for radiculopathy of the left sciatic nerve have been met as of July 14, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2016).

6.  Prior to May 28, 2010, the criteria for entitlement to a rating in excess of 20 percent for a right shoulder disability have not been met, and from May 28, 2010, the criteria for entitlement to a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, DC 5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of the back disability rating

In a January 1993 rating decision, service connection was granted for a back disability and an initial 10 percent rating was assigned under DC 5293, effective July 1, 1992.  A November 2001 rating decision increased the back disability rating to 40 percent.

Since that time, the schedular criteria for rating spine disabilities were amended twice.  The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, DC 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 2002).  Effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454-58 (August 27, 2003); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

The Veteran filed a claim for an increased rating for his back disability in June 2007.  He underwent back surgery in February 2008.  Private treatment records indicate the procedure included bilateral L3-4 laminotomies, L5-S1 bilateral laminotomy, and partial discectomy.  He was assigned a temporary 100 percent rating from February 25, 2009 until June 1, 2009; thereafter the 40 percent rating was resumed.

The Veteran was offered a VA examination in May 2010 because his claim for an increased rating in excess of 40 percent for his back disability was still under appeal.  At the examination he was found to have a limitation of forward flexion of his lumbar spine to no more than 45 degrees.  A July 2010 rating decision lowered his back disability rating to 20 percent, effective May 28, 2010, based on the rating criteria of DC 5243 that were effective September 26, 2003.

The RO's application of new criteria to reduce the lumbar spine disabling rating from 40 percent disabling to 20 percent disabling, using the new criteria set forth in DC 5243, is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere v. Derwinski, 972 F.2d 331, 335 (1992) (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).  The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no event shall a readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.

Where a disability rating is reduced, but the amount of compensation is not reduced, 38 C.F.R. § 3.105(e) does not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).  Here, however, the RO also failed to comply with the substantive provisions of 38 C.F.R. § 3.344 for a disability rating in effect for more than five years.  Thus, the Board reiterates that the reduction is void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).

As the RO improperly reduced the Veteran's lumbar spine disability rating based on the revised regulations, instead of the regulations in effect at the time of previously determined disability rating (similar to the RO's actions in Fugere), the Board finds that the reduction in this case is void ab initio.  The 40 percent rating is restored effective the date of the reduction, May 28, 2010.

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claim for an increased rating was received in June 2007.  Thus, the Board will generally review evidence from that date and during the one year "look back period" preceding the submission of the claim.  See 38 U.S.C.A. § 5110(b) (West 2015).

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

A.  Back Disability

The Veteran claims his back disability warrants a rating in excess of 40 percent because he has been suffering from persistent symptoms that have gotten progressively worse.  See January 2009 Notice of Disagreement.

Under the General Formula for rating a disability of the spine, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Formula.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.

At a November 2007 VA examination, the Veteran was found to have limitation of lumbar spine flexion to 90 degrees.  His extension, lateral flexions, and lateral rotations were all normal.  However, there was pain on active motion, passive motion, and after repetitive use.  The Veteran reported symptoms of constant dull to sharp pain, moderate in severity, which occurred daily.  He also reported severe flare-ups on a weekly basis that lasted for hours.

At a May 2010 VA examination he reported constant sharp pain that was moderate in severity, and was found to have a limitation of forward flexion of his lumbar spine to no more than 45 degrees.  Extension was also limited to 10 degrees.  Lateral flexions were normal, as was his left lateral rotation, but his right lateral rotation was limited to 20 degrees.  He reported using a cane and being able to walk only a few yards at a time.
  
A VA examination in May 2012 showed a limitation of forward flexion to no less than 80 degrees; however, the clinician noted that when asked to forward flex the spine while standing, the Veteran was only able to get to 30 degrees, then complained of pain and made no further attempt.  However, when the Veteran bent over to put on his shoes he bent to 80 degrees.  Therefore, the examiner noted a forward flexion of 80 degrees.  The Board is mindful of Correia v. McDonald, 28 Vet. App. 158 (2016), and notes this was an inappropriate conclusion by the examiner.  Nevertheless, the Board is granting the maximum rating based on limitation of motion, and higher ratings require ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, the Board finds no prejudice to the Veteran in proceeding with the adjudication of this claim.

At his April 2010 hearing before a decision review officer (DRO), the Veteran testified that performing any task results in episodes of being unable to move the next day, including lower extremities locking up and getting stiff.  See DRO Hearing Transcript.  The Veteran is competent to give testimony concerning his low back symptoms and the impact they have on his ability to function, and the Board finds his statements to be credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

Nevertheless, the Board finds that the preponderance of the evidence is against the award of an increased rating for the period on appeal.  After negating the reduction of the Veteran's rating, a 40 percent disability rating will be in effect since November 2001.  To qualify for the next higher rating of 50 percent, symptoms must manifest in unfavorable ankylosis of the entire thoracolumbar spine.  Here, the evidence shows the Veteran's spine is not ankylosed.  Some degree of flexion was found at VA examinations in November 2007, May 2010, and May 2012.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus, a higher rating under the general rating formula is not available.

In addition, the VA examination reports and treatment records reflect that there have been no incapacitating episodes warranting a higher rating under the formula for rating IVDS based on incapacitating episodes.  A lack of incapacitating episodes (as defined in Note 1 to the formula for rating IVDS) was noted on all three VA examinations.  Although the Veteran described incapacitating episodes at his DRO hearing ("episodes of where I can't move the next day"), a physician has not prescribed bed rest.  To warrant a 60 percent rating the records must show incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula; see also id. at Note 1.  Therefore, a rating in excess of 40 percent is not available under DC 5243 for incapacitating episodes due to IVDS.

Accordingly, the Board finds that an increased rating in excess of 40 percent for lumbar stenosis, status post bilateral laminotomies and partial discectomy, and degenerative disc disease is not warranted.

B.  Radiculopathy

The Board must consider whether the Veteran has any associated objective neurologic abnormalities associated with his service-connected low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

A March 2015 rating decision granted a separate 10 percent disability rating for radiculopathy of the right sciatic nerve based on mild paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520, effective May 11, 2012.  This condition was previously rated together with lumbar stenosis.

DC 8520 provides ratings for paralysis of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  

The November 2007 VA examiner found pain radiating to the Veteran's right leg, but not his left leg.  Pain occurred while standing, walking, and at rest.  This pain was located in the right great toe and radiated up.

A VA treatment note from July 2008 indicates the Veteran sought treatment at a VA clinic for complaints of lower back pain with radiation down the left hip and left leg.  The Veteran reported that pain had existed for 3 months and the pain level was 8 out of 10.  Another VA treatment note from August 2008 indicates the Veteran was experiencing low back pain radiating down to his left ankle.  The Veteran reported this as a new or "acute" type of pain and voiced frustration that the pain was radiating to his left lower extremity from his right lower extremity.

A private treatment record from February 2009 described the Veteran's symptoms as bilateral buttock pain with radiating bilateral lower extremity pain in a nondermatomal pattern throughout both legs.  The Veteran denied numbness or tingling but did report subjective bilateral lower extremity weakness.

At the May 2010 VA examination, radiation of pain was found in both legs that "switched back and forth," and was described as sharp.

The May 2012 VA examiner found evidence of radiculopathy manifest by numbness in the right lower extremity.  No other signs or symptoms were found.  The examiner indicated the nerve roots involved were the L4/L5/S1/S2/S3 (sciatic nerve) on the right side.  The examiner concluded the severity was mild.  No radiculopathy was found on the left side.

In this case, no more than mild incomplete paralysis of the sciatic nerve in the right lower extremity has been shown.  As noted, mild paralysis of the sciatic nerve warrants a 10 percent rating under DC 8520.  In order to warrant a 20 percent rating or higher, moderate or moderately severe incomplete paralysis needs to be shown.  Here, medical opinions of record described the severity of the radiculopathy as mild and the Veteran has not contended his symptoms are moderate or moderately severe.

However, an earlier effective date should be assigned for a 10 percent rating of radiculopathy of the right sciatic nerve.  The claim for an increased rating was received in June 2007.  During the appeal period, mild radiculopathy of the right lower extremity has been shown as early as the VA examination on November 30, 2007.  In general, the effective date of a rating and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (2016); 38 C.F.R. § 3.400 (2016).  Therefore, the assignment of the 10 percent disability should be assigned from November 30, 2007, the earliest date evidence substantiates mild radiculopathy of the right lower extremity.

In addition, the record clearly shows the Veteran suffered from radiculopathy of the left lower extremity during the pendency of this appeal.  Therefore, a separate 10 percent rating should be granted for left lower extremity from July 14, 2008 (see July 2008 VA treatment records), the earliest date that evidence substantiated radiculopathy of the left lower extremity.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  A rating in excess of 10 percent is not warranted because no evidence suggest the Veteran experienced any more than mild or transient symptoms of radiculopathy in the left lower extremity.

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the symptoms of his low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  However, in the present case the Veteran has not asserted the severity of his radiculopathy is more severe than the specific examination findings, which are consistent with the Veteran's statements.

Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's low back disability and radiculopathy do not more nearly approximate the criteria for disability ratings in excess of what the Veteran is currently awarded. Therefore, increased schedular ratings are not warranted.

In summary, a higher rating for radiculopathy of the right sciatic nerve is not warranted, but an earlier effective date of November 30, 2007, for assigning a 10 percent rating is warranted.  Additionally, a separate rating of 10 percent should be assigned for radiculopathy of the left sciatic nerve, effective July 14, 2008.

C.  Shoulder Disability

The Veteran was granted service connection for residuals of a right shoulder injury in January 1993 and assigned a noncompensable rating under DC 5203, which states that the rating agency should rate the condition under the criteria for that diagnostic code (set forth below) "[o]r rate on impairment of function of contiguous joint."  38 C.F.R. § 4.71a, DC 5203.  A January 1994 rating decision rating granted an increase to 10 percent disabling and a November 2001 rating decision granted an increase to 20 percent disabling.  A July 2010 rating decision increased the rating to 30 percent for limitation of arm motion midway between side and shoulder level under DC 5201.

The DCs applicable to a rating of the shoulder are located between 5200-5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant (see e.g., May 2010 VA Examination), so the ratings for impairments to the "major" arm are applicable and only they will be set forth below.

Under DC 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 30 percent rating is assigned for the dominant arm when the ankylosis is favorable, with abduction to 60 degrees such that a person can reach his mouth and head; a 40 percent rating is assigned the dominant arm when the ankylosis is considered to be intermediate, that is between favorable and unfavorable; a 50 percent rating is assigned the dominant arm when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.

Under DC 5201 for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion of the dominant arm is limited to shoulder level; while a 30 percent rating is assigned when the maximum range of motion is limited to midway between side and shoulder level; and a 40 percent rating is assigned when range of motion of the dominant arm is limited to 25 degrees from the side.

Under DC 5202 for other impairment of the humerus, when there is malunion of the humerus of the dominant arm, a 20 percent rating is assigned with moderate deformity and a 30 percent rating is assigned for marked deformity. A 20 percent rating is also assigned when there is recurrent dislocation of the humerus of the dominant arm at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, while a 30 percent rating is assigned with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned when there is fibrous union of the dominant arm; a 60 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the dominant arm; and an 80 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the dominant arm.

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.

Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

With respect to medical evidence, the Board has available three VA examinations, VA treatment records, and private treatment records.  Notably, private treatment records indicate pain but do not provide range of motion measurements.  The VA examinations in November 2007, May 2010, and May 2012 all provide range of motion measurements.

It is immediately apparent that DCs 5200 (ankylosis) and 5202 (impairment of the humerus) have no application to the present matter.  The Veteran has not contended and the medical evidence is overwhelmingly against any finding that the Veteran's shoulder is ankylosed, that the Veteran has a malunion of the humerus, or that the Veteran has experienced episodes of dislocation of the humerus at the scapulohumeral joint during the appeal period.

A rating under DC 5203 is not warranted on the facts of this case.  The highest rating available under DC 5203 is 20 percent where there is dislocation of the clavicle or scapula.  Because the Veteran's right shoulder disability has been rated as at least 20 percent disabling throughout the period under consideration, he could not benefit from the assignment of a rating under DC 5203 instead of under 5201.  Moreover, the medical evidence is against finding that the Veteran has malunion or nonunion of the clavicle with loose movement, so the criteria for a rating under DC 5203 are not met.  Additionally, and perhaps most importantly, the Veteran's symptoms involve pain and limitation of motion, so any rating under DC 5203 based on those symptoms and the functional impairments caused by those symptoms, if assigned in addition to a rating under DC 5201 (limitations of motion), would involve impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  The Veteran cannot benefit from a rating under DC 5203 instead of a rating under DC 5201 and it would be improper to assign a rating under DC 5203 in addition to a rating under DC 5201.  Therefore, the Board will not assign a rating under DC 5203.

The remaining diagnostic code applicable to the shoulder is DC 5201 providing for ratings based on the severity of limitation of motion.  The Veteran has complained, sometimes less often and other times more often, of limited range of motion and constant pain.  The question before the Board is the degree of impairment caused by those symptoms.

The Veteran was afforded a VA examination in December 2007.  Objective evidence showed he had active motion against gravity to 155 degrees, with pain beginning at 90 degrees.  Passive range of motion was also 155 degrees with pain beginning at 90 degrees.  Abduction was 155 degrees with pain beginning at 90 degrees on active and passive motion.  External and internal rotations were all limited to 80 degrees.  No other functional impairments were noted.  The diagnosis was right shoulder impingement syndrome with degenerative joint disease (DJD) with residuals.

In his January 2009 Notice of Disagreement, the Veteran reported experiencing limitation of function due to pain.  He indicated that when performing various tasks, such as repetitive lifting and movement of the arm overhead, he found himself frequently resting his shoulder because of the weakness and fatigue.

The Veteran was afforded another VA examination in May 2010.  The Veteran's right shoulder flexion was limited to 90 degrees and abduction was limited to 45 degrees.  There was no objective evidence of pain following repetitive motion; however, there was an additional limitation to the right internal rotation to 45 degrees.  No ankylosis was found.  No constitutional symptoms of arthritis were found and the Veteran did not report any incapacitating episodes of arthritis.  Notably, the examiner found no significant effects on the Veteran's usual occupation as a computer tech.

The Veteran was afforded another VA examination in May 2012.  The Veteran's right shoulder flexion was limited to 90 degrees, with pain beginning at 0 degrees.  Right shoulder abduction was limited to 85 degrees, with pain also beginning at 0 degrees.  The Veteran was unable to perform repetitive-use testing with 3 repetitions because of pain.  Functional impairment was noted as less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements, and pain on movement.  The Veteran had localized tenderness or pain on palpation and guarding.  Muscle strength was diminished to 4/5 on right shoulder abduction and forward flexion.  No ankylosis was found.  The examiner noted DJD in the right acromioclavicular joint.  Arthritis was documented by imaging studies.

With respect to the period prior to July 1, 2010, the Veteran was rated at 20 percent.  The record contains no measurements of range of motion indicating movement limited to shoulder level (i.e. to less than 90 degrees flexion or abduction), the criteria for a 20 percent rating.  In fact, the only notations in the record relating to limitations of motion establish that his range of motion permitted movement above shoulder height.  E.g., December 2007 VA Examination (flexion of 155 degrees, abduction of 155 degrees).  The record also reveals pain and weakness, however, justifying a 20 percent rating once the DeLuca factors are applied.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  The Board finds that, viewing the record as a whole, the Veteran's limitations due to pain and weakness did not more closely approximate those associated with limitation of motion to midway between the side and shoulder level (i.e. the criteria for a 30 percent rating) or to 25 degrees or less from the side (i.e. the criteria for the highest, 40 percent rating under DC 5201).  Rather, the Veteran was able to raise his arm above shoulder level and, despite some pain and weakness, did have functional use of the arm.  The December 2007 VA examiner indicated normal strength.  The Board concludes that the disability was not so pronounced that the functional limitations more closely approximated the criteria for any rating higher than 20 percent.

With respect to the period beginning July 1, 2010, the Veteran has been rated at 30 percent.  The 30 percent rating was based, primarily, on the findings of the May 2010 VA examiner.  Specifically, that examiner found complaints of pain and stiffness and limitation of flexion to 90 degrees and limitation of abduction to 45 degrees.  The limitation of abduction to 45 degrees meets the criteria for a 30 percent rating under DC 5201 (i.e. limitation of motion of more than 25 degrees from side but no more than midway between side and shoulder).

A rating higher than 30 percent is not warranted because no range of motion findings document a limitation of motion of the arm to 25 degrees or less (the 40 percent criteria).  Rather, the greatest limitation recorded during this time was a flexion to 90 degrees and abduction to 45 degrees.  See May 2012 VA Examination.  This evidence supports the finding that the Veteran's limitation of motion and functional impairments, including as impacted by pain and weakness, did not more closely approximate the criteria for a 40 percent rating for the period after May 28, 2010.

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the period prior to May 28, 2010, and a rating in excess of 30 percent is not warranted for the period thereafter.

As a final note, the Board observes that, at last report, the Veteran was incerated.  Thus, although the evidence shows that his service-connected disabilities before the Board impact his ability to work, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) cannot be granted.  38 U.S.C.A. § 5313(c) (West 2014); 38 C.F.R. § 3.341(b) (2016).



ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, the Veteran's 40 percent rating for his low back disability is restored effective May 28, 2010.

Entitlement to a rating in excess of 40 percent for lumbar stenosis status, post bilateral laminotomies and partial discectomy, and degenerative disc disease is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy of the right sciatic nerve is denied.

Entitlement to an earlier effective date of November 30, 2007, but no earlier, for the assignment of a separate 10 percent rating for radiculopathy of the right sciatic nerve is granted.

Subject to the laws and regulations governing the award of monetary benefit, entitlement to a separate 10 percent rating for radiculopathy of the left sciatic nerve as of July 14, 2008, is granted.

Entitlement to a rating in excess of 20 percent, prior to July 1, 2010, and a rating in excess 30 percent thereafter, for residuals of a right shoulder injury is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


